Name: Council Regulation (EC) No 3690/93 of 20 December 1993 establishing a Community system laying down rules for the minimum information to be contained in fishing licences
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  fisheries
 Date Published: nan

 Avis juridique important|31993R3690Council Regulation (EC) No 3690/93 of 20 December 1993 establishing a Community system laying down rules for the minimum information to be contained in fishing licences Official Journal L 341 , 31/12/1993 P. 0093 - 0095 Finnish special edition: Chapter 4 Volume 5 P. 0195 Swedish special edition: Chapter 4 Volume 5 P. 0195 COUNCIL REGULATION (EC) No 3690/93 of 20 December 1993 establishing a Community system laying down rules for the minimum information to be contained in fishing licencesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee, Whereas, in order to help improve the regulation of exploitation and its transparency, Article 5 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(3) provides for the introduction of a general Community system of fishing licences; Whereas Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(4) provides inter alia for rules concerning the monitoring of conservation and resources management measures; whereas this framework should be supplemented; Whereas the Community system should set out the rules concerning the minimum information to be contained in the fishing licences for each fishing vessel flying the flag of a Member State; Whereas it is therefore necessary to provide for fishing licences to show information on the identification characteristics and technical characteristics of fishing vessels; Whereas the information contained in fishing licences should satisfy the characteristics laid down in Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels(5) and comply with the detailed rules laid down in Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels(6) ; whereas this information should correspond to the information furnished in accordance with Commission Regulation (EEC) No 163/89 of 24 January 1989 concerning the fishing vessel register of the Community(7) ; Whereas provision should be made for the Member States to adopt measures making it possible for the competent authorities to check, at any time, information contained in the fishing licences; Whereas provisions should be laid down to enable cooperation within the Community; Whereas it is desirable that these should be either a temporary period for issuing fishing licences in the form of documents, or an exemption from the obligation to hold licences on board for certain categories of vessel, HAS ADOPTED THIS REGULATION: Article 1 1. A Community system of fishing licences shall be established laying down rules on the minimum information to be contained in the fishing licences referred to in Article 5 of Regulation (EEC) No 3760/92. 2. All Community fishing vessels shall be required to have a fishing licence for the vessel. 3. The licence must be kept on board the vessel. 4. Fishing vessels shall be forbidden to catch, retain on board, transfer or land fish where a fishing licence has not been granted or where the fishing licence has been withdrawn or suspended. Article 2 For the purposes of this Regulation 'fishing licence for Community vessels' shall contain at least a certification by the flag Member State of the information regarding the identification, technical characteristics, and equipment of the Community fishing vessel, as set out to in the Annex. Article 3 The flag Member State shall issue and administer fishing licences for the fishing vessels flying its flag, having due regard to the provisions of Article 11 of Regulation (EEC) No 3760/92. Article 4 1. The flag Member State shall ensure that the information on the identification, technical characteristics and equipment of each vessel flying its flag is accurate, and that it corresponds to the information contained in the Community register of fishing vessels provided for in Regulation (EEC) No 163/89. 2. The flag Member State shall adopt the necessary measures to enable the information mentioned in paragraph 1 to be checked at any time by the competent supervising authorities. Article 5 The flag Member State shall suspend temporarily or definitively the fishing licences of vessels which are subject to temporary immobilization and shall withdraw the fishing licences of vessels which are subject to definitive withdrawal from fishing activities. Article 6 The flag Member State shall complete the record(s) it has established in accordance with the provisions of Regulation (EEC) No 163/89 in order to integrate all the data on the fishing licences it has issued to the vessels flying its flag. Article 7 1. Flag Member States shall appoint the competent authorities for issuing fishing licences and shall take the appropriate measures to ensure that the system is effective. 2. Flag Member States shall inform the other Member States and the Commission of the name and address of the competent authorities referred to in paragraph 1. They shall inform the Commission of the measures taken at national level not later than six months after this Regulation has come into force and, if any changes occur, as soon as possible. Article 8 1. The Member States shall transmit to the Commission the information contained in the records referred to in Article 6, in accordance with the procedures laid down in Regulation (EEC) No 163/93. 2. The competent authorities of the flag Member State shall, at the request of the inspection authorities of another Member State which are inspecting a vessel in the waters within its jurisdiction, confirm the information referred to in Article 4. The request for information may also be addressed to the Commission. Article 9 The Council shall take a decision by 31 December 1994, at the latest, on the provisions proposed by the Commission concerning fishing licences applicable to Community fishing vessels and to vessels flying the flag of a non-member State and operating in the Community fishing area whose activities are subject to measures regulating the exploitation of certain resources. Article 10 This Regulation shall enter into force on 1 January 1994. It shall apply from 1 January 1995. However, until 1 January 1996, the Member States may grant derogations from the obligation referred to in Article 1 (3) for vessels which fly their flag and undertake their activities exclusively in maritime waters within their jurisdiction. The Member States may grant exemptions from the same obligation to vessels having an overall length of less than 10 meters which fly their flag and undertake their activities exclusively in maritime waters within their jurisdiction. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Council The President A. BOURGEOIS (1) OJ No C 310, 16. 11. 1993, p. 13 (2) Opinion delivered on 17 December 1993 (not yet published in the Official Journal). (3) OJ No L 389, 31. 12. 1992, p. 1. (4) OJ No L 261, 20. 10. 1993, p. 1. (5) OJ No L 274, 25. 9. 1986, p. 1. (6) OJ No L 132, 21. 5. 1987, p. 9. (7) OJ No L 20, 25. 1. 1989, p. 5. ANNEX MINIMUM INFORMATION(1) I. IDENTIFICATION A. VESSEL Internal number of the fleet register 1. Name of vessel: . 2. Flying the flag of: . 3. Port of registration: . 4. Registration number: . 5. External markings: . 6. International radio code: . B. OPERATOR 1. Name(s) of owner(s): . . Address: . 2. Name(s) of charterer(s): . . . Address: . . (in the case of a legal person or an association, name(s) of the representative(s)): . . II. TECHNICAL CHARACTERISTICS AND EQUIPMENT 1. Type of vessel: . 2. Main type of gear: . 1 . 2 . 3 . 4 . 3. Engine power: . 4. Length - overall length or . - between perpendiculars or . - other standard(2) . 5. Tonnage: - 'Oslo' or . - 'London' or . - other standards . 6. Fleet segments or elements for their identification(3) . . (1) The information must correspond to the information supplied pursuant to Commission Regulation (EEC) No 163/89 of 24 January 1989 concerning the fishing vessel register of the Community. (2) Only for vessels of an overall length of less than 10 meters. (3) The information referred to here corresponds to the list of vessels according to the fleet segment to which they belong, sometimes by period, and to the amendments entered in these lists in accordance with the MAGP III procedures.